Citation Nr: 0104541	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-22 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the right Achilles tendon.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant served in the U.S. Navy from September 1944 to 
May 1946; in the U.S. Marine Corps from August 1946 to July 
1948; and in the U.S. Army from February 1950 to February 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Seattle Regional Office 
(RO) of the Department of Veterans Affairs (VA).  At an RO 
hearing in May 2000, the appellant specifically limited the 
scope of this appeal to service connection for the residuals 
of an injury to the right Achilles tendon (hearing 
transcript, p. 1).  

Entitlement to service connection for tenosynovitis of the 
right Achilles tendon was initially denied by unappealed 
rating action in May 1953.  The present appeal was initiated 
from a June 1999 rating action by the RO which declined to 
reopen the claim.  Subsequently, the RO reopened the claim 
based on the submission of new and material evidence, and 
then denied the reopened claim as not well grounded.  

The Board has a legal duty to consider the new and material 
evidence issue regardless of any RO action.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 
(Fed.Cir. 1996).  Moreover, if the Board finds that new and 
material evidence has not been presented, that is where the 
analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  
Thus, the Board must first review the RO determination that 
new and material evidence has been submitted to reopen the 
previously denied claim.  In view of the facts in this case, 
the Board has also gone ahead and reviewed the reopened claim 
on its merits.  


FINDINGS OF FACT

1.  Entitlement to service connection for tenosynovitis of 
the right Achilles tendon was previously denied by unappealed 
RO decision in May 1953.  

2.  Evidence received since May 1953 is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

3.  New and material evidence shows that recurrent 
tenosynovitis of the right Achilles tendon had its onset in 
service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim seeking service connection for the residuals of an 
injury to the right Achilles tendon.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  

2.  The veteran's recurrent tenosynovitis of the right 
Achilles tendon was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.400(q) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  The aforementioned 
factual basis may be established by medical evidence, 
competent lay evidence, or both.  38 C.F.R. § 3.307(b).  

In general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
issues involving medical causation or diagnosis require 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 (1993).  
Service connection can be granted for any disease diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

It is important to note that service connection is only 
appropriate for a chronic disability.  For a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then 
continuity of symptomatology after service separation is 
required to support the claim.  38 C.F.R. § 3.303(b) (2000).  

Entitlement to service connection for tenosynovitis of the 
right Achilles tendon was initially denied by RO decision in 
May 1953.  The appellant was informed of the decision and of 
his appellate rights by letter in May 1953, but he did not 
initiate an appeal from that determination, which thereby 
became administratively final.  

The evidence of record in May 1953 included the service 
medical records, which reflected treatment in early 1952 for 
recurrent tenosynovitis of the right Achilles tendon, which 
reportedly had been intermittently painful for about two 
years.  X-ray studies of the right ankle were normal.  On two 
separate occasions in February and March 1952, a boot cast 
was applied, followed by whirlpool therapy after the second 
cast was removed later in March 1952.  The remaining service 
medical records, including the report of discharge medical 
examination in February 1953, reflected no further relevant 
complaint or finding.  A VA medical examination of the 
appellant in March 1953 also produced no relevant complaint 
or finding.  

Once there has been an administratively final denial of a 
claim, a claimant must submit new and material evidence in 
order to have VA reopen the claim and review the former 
disposition of that claim.  38 U.S.C.A. § 5108.  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (2000) as:

...evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The preceding definition of new and material evidence has 
received the explicit endorsement of the U.S. Court of 
Appeals for the Federal Circuit.  See Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  In that decision, the Federal Circuit 
Court commented that, under this standard, the new evidence 
must merely "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince 
[VA] to alter its rating decision."  Hodge, 155 F.3d at 1363.  

The evidence received since May 1953 includes the report of a 
VA medical examination of the appellant in March 1958, which 
again reflected no relevant complaints by the appellant or 
clinical findings by the examining physician.  

On a VA examination in December 1998, the appellant 
complained of periodic intermittent pain extending up the 
thigh following an injury to the right Achilles tendon in 
service when he fell into a hole while walking through a rice 
paddy.  Although the appellant walked with a slight limp 
favoring the right leg at this time due to a swollen, painful 
and arthritic right knee, no findings or diagnoses relevant 
to an injury to the right Achilles tendon were reported on 
this examination.  

Accompanying his July 1999 notice of disagreement, the 
appellant submitted a photograph dating from 1952, showing 
him in Army uniform wearing a boot cast, and a copy of a 
March 1952 letter in which he indicated that he was in the 
hospital at Fort Riley, Kansas, for treatment of a "right 
leg" problem dating from when he stepped in a hole in Korea.  

VA outpatient treatment records dating from December 1994 to 
August 2000 reflect a single occasion on May 3, 2000 when the 
appellant complained of a sharp but intermittent right calf 
pain from the Achilles tendon up the calf of the right leg, 
which occurred only with walking.  The appellant gave a 
history of a torn Achilles tendon many years previously, but 
no relevant clinical findings were reported at this time.  
The appellant was instructed to perform Achilles/calf 
stretching exercises before walking.  These medical records 
also reflect considerable ongoing treatments for severe 
arthritis of the right knee with effusion and torn ligaments.  

At the May 2000 RO hearing, the appellant testified that his 
initial right Achilles tendon injury had occurred in Korea in 
August 1950 and had periodically bothered him during over the 
years, manifested by occasional sharp pain extending from the 
right Achilles tendon up the back of the right leg to the 
back of the right knee (transcript, pp. 5, 8-9).  It was 
agreed at the hearing that he would show his treating 
physician, Dr. Wemple, copies of his service medical records 
and attempt to get a medical opinion concerning the origin of 
his current problem (transcript, p. 16).  

Later in May 2000, M. Wemple, M.D., the appellant's treating 
physician at the Rheumatology Clinic at the VA Medical Center 
in Seattle, reported that, among other medical problems, the 
appellant had a long history of recurrent tenosynovitis of 
the right Achilles tendon which had been treated in service 
in February 1952 at Fort Riley.  He continued to complain of 
intermittent, sharp pain in his right Achilles tendon, which 
occurred with walking two or three times weekly for the past 
several years.  Medical examination at that time disclosed 
the appellant's normal appearing right Achilles tendon 
without swelling or warmth, and it was noted that he was to 
begin stretching exercises for the Achilles tendon.  Much of 
Dr. Wemple's letter concerned the appellant's very severe 
right knee problems, which she did not relate in any way to 
the injury in service.  

On most recent VA examination in July 2000, the examining 
physician's reported impression was that the appellant had 
residuals of the injury in service to the right Achilles 
tendon although physical examination at that time disclosed 
normal configuration of the right foot and Achilles tendon, 
with no signs of inflammation of the ankle or Achilles 
tendon, and a full range of motion.  

It must be remembered that the threshold requirement of new 
and material evidence is intended to be a very low one.  
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Thus, the 
Board has no hesitation in confirming the RO's determination 
that the appellant has successfully reopened his claim by the 
submission of new and material evidence.  Furthermore, the 
new evidence, especially the May 2000 letter from Dr. Wemple, 
has convinced the Board that the appellant does currently 
manifest chronic, if intermittent, symptoms of the initial 
injury in service to the right Achilles tendon.  Although 
these symptoms do not appear to be very severe, as well as 
only occasional, service connection for them is nevertheless 
warranted.  

The reopened claim seeking service connection for the 
residuals of an injury to the right Achilles tendon has been 
denied by the RO as not well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), the controlling legal authority at 
that time.  

However, in November 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became law.  Among other things, it abolishes the threshold 
requirement for a well-grounded claim and establishes new 
criteria and procedures for VA's duty to assist claimants in 
the development of the evidence necessary to substantiate 
their claims.  Id. (to be codified at 38 U.S.C. §5103A).  In 
view of the Board's action in allowing the reopened claim, 
further review of the claim by the RO under the VCAA is not 
necessary.  


ORDER

Service connection for recurrent tenosynovitis of the right 
Achilles tendon is established based upon the reopened claim.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

